         Case 1:18-cv-02265-DLC Document 66 Filed 11/16/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


MZ WALLACE INC.
                              Plaintiff,

               v.                                        No. 18 CV 02265 (DLC)

SUE FULLER, D/B/A THE OLIVER
THOMAS, and BLACK DIAMOND GROUP,
INC.
                       Defendants.

                                                         NOTICE OF MOTION IN LIMINE
BLACK DIAMOND GROUP, INC.                                TO PRECLUDE TESTIMONY OF
                                                         HAL PORET
                              Counterclaim
                              Plaintiff,

               v.

MZ WALLACE INC.,

                              Counterclaim
                              Defendant.


               PLEASE TAKE NOTICE that upon the Memorandum of Law in Support of

Motion in Limine to Preclude Testimony of Hal Poret, as well as all papers previously submitted

in these proceedings, Plaintiff and Counterclaim Defendant MZ Wallace Inc. (“MZ Wallace”)

will move this Court before the Honorable Denise L. Cote at the United States Courthouse for

the Southern District of New York, on a date and time to be designated by the Court, for an

Order precluding Hal Poret from offering expert opinion testimony at the trial of this matter.

               PLEASE TAKE FURTHER NOTICE that counsel for MZ Wallace hereby

requests oral argument.
        Case 1:18-cv-02265-DLC Document 66 Filed 11/16/18 Page 2 of 2



Dated: November 16, 2018            HAND BALDACHIN & ASSOCIATES LLP

                              By:    /s/Adam B. Michaels
                                    Marc S. Reiner
                                       mreiner@hballp.com
                                    Adam B. Michaels
                                       amichaels@hballp.com
                                    8 West 40th Street, 12th Floor
                                    New York, New York 10018
                                    (212) 956-9500
                                    Fax: (212) 376-6080

                                    Attorneys for Plaintiff and Counterclaim Defendant
                                    MZ Wallace, Inc.




                                      -2-
